[etinvestmentsllcassetpur001.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE ASSET PURCHASE AND
SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is
dated effective September 1, 2020 at 12:01 am Central Time (the “Effective
Date”) by and between STEWART TITLE COMPANY, a Texas corporation licensed to do
business in Colorado, Nevada and in Arizona, as Stewart Title Agency (“Buyer”),
and UNIFIED TITLE COMPANY, LLC (“Unified”), UNIFIED TITLE COMPANY OF NORTHERN
COLORADO, LLC (“Unified NC”), LEGACY TITLE GROUP, LLC (“Legacy”), EMPIRE WEST
TITLE AGENCY, LLC (“Empire West”), WESTERN TITLE COMPANY, LLC (“Western”),
COLORADO ESCROW AND TITLE SERVICES, LLC (“Colorado Escrow”), EMPIRE TITLE OF
COLORADO SPRINGS, LLC (“Empire CS”), WESTERN EXCHANGE SERVICES, LLC (“Western
Exchange”), EL PASO TITLE PLANT, LLC (“El Paso”), and ET PRODUCTION SERVICES,
LLC (“ET Productions” and collectively with Unified, Unified NC, Legacy, Empire
West, Western, Colorado Escrow, Empire CS, El Paso, and Western Exchange, each a
“Selling Company” and collectively, the “Selling Companies”), ET INVESTMENTS,
LLC, a Wyoming limited liability company (“ET WY”) and ET INVESTMENTS, LLC, a
Colorado limited liability company (“ET CO”), and JOHN P. DWYER JR. (“Dwyer”)
and BRYAN R. WILLIS (“Willis”) with respect to Section 5.8(b) only. Buyer,
Selling Companies, ET WY, ET CO, Dwyer and Willis may each be referred to herein
as a “Party” or collectively as “Parties.” RECITALS A. ET WY is the majority
member of Western and Western is the sole member of Western Exchange. B. ET CO
is the manager of El Paso, Western and Western Exchange and the manager and
majority member of each of Unified, Unified NC, Legacy, Empire West, Colorado
Escrow, Empire CS, and ET Productions. C. Exhibit “A” to this Agreement which is
attached and fully incorporated herein sets forth the name of each of the
Selling Companies selling assets to the Buyer and the respective owners of each
such Selling Company. D. The Selling Companies operate title agencies with
operations in the States of Colorado, Nevada and Arizona (each, a “Business” and
collectively the “Businesses”) and desire to sell to the Buyer, and the Buyer
desires to buy from the Selling Companies, the operational assets (or parts
thereof as more particularly described below) of the Businesses on the terms and
subject to the conditions herein contained. E. The capitalized terms defined in
Exhibit “B” hereto, attached and fully incorporated herein, shall have the
meanings set forth therein, while certain other terms are defined throughout
this Agreement. NOW, THEREFORE, in consideration of the foregoing, and the
mutual obligations and covenants set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows: ARTICLE I PURCHASE AND SALE 1.1 Purchase and Sale.
Selling Companies hereby agree to sell, convey, transfer, assign, grant and
deliver to Buyer, and Buyer hereby agrees to purchase, acquire and accept from
Selling Companies, free and clear of all Liens, other than Permitted Liens, all
of the Purchased Assets of the Businesses relating to the branch offices as
specifically set forth on Exhibit “C” hereto which is fully incorporated herein,
(the 52182077.3



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur002.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE “Branch Offices”).
The following shall constitute the “Purchased Assets” unless listed as an
“Excluded Asset” as set forth in Section 1.2: (a) Work in Progress. The
Purchased Assets shall include all work in progress with respect to transactions
opened and in progress in a Branch Office as of the Closing Date, which
represents all orders or requests received by a Selling Company relating to real
property transactions or information in which such Selling Company has yet to
complete the final work product and/or provide the intended final service (“Work
in Progress”). The anticipated Work in Progress as of the Effective Date is set
forth in Exhibit “D” hereto, which shall be updated one day after the Closing
Date. Buyer agrees to complete and finish all work in progress at no cost to the
respective Selling Company. Buyer will be entitled to retain all premium and
fees collected for Work in Progress; provided, however, Buyer shall not be
entitled to any premiums or fees collected for transactions that have closed
prior to the Closing Date but for which additional post closing actions are
required but will be entitled to reimbursement from the Business for any third
party costs it incurs. In addition to the Work in Progress, Buyer shall also be
entitled to all underwriting and escrow files, client prospect and existing
client account records related to such Work in Progress, and all information
related thereto in a respective Selling Company’s possession as to each of these
items, whether in electronic form or otherwise, and all other related
information, unless prohibited by requirements in underwriting agreements with
third parties; (b) Tangible Personal Property. All of the Selling Companies’
right, title and interest in and to certain equipment and furniture, telephones,
cell phones, networking equipment, computer hardware and software, fixtures,
leasehold improvements, intellectual property, supplies, and other tangible
personal property owned or employed in the operation of the Business by the
Branch Offices described generally or explicitly in Exhibit “E” hereto which is
fully incorporated by reference, and all rights to the warranties received from
the manufacturers and distributors of all such personal property and any related
claims, credits, rights of recovery and setoffs with respect to such personal
property; (c) Equipment and Other Personal Property Leases. The Selling
Companies’ leasehold interest in each Lease of equipment or other tangible
personal property employed in the Businesses as set forth on Exhibit “F” hereto
which is fully incorporated by reference; (d) Third-Party Software. The Selling
Companies shall assign or transfer to the Buyer any licenses or third-party
software, provided, however, to the extent a license or third-party software is
not assignable or transferrable for any reason, the applicable Selling Company
shall ensure that Buyer has continued access to the software until such a time
as Buyer has either obtained independent contracts with a respective third-party
software vendor or licensor or secured acceptable alternative software and
licenses. The current third-party software used in the operation of the
Businesses is set forth on Exhibit “G” hereto which is fully incorporated by
reference (collectively, the “Third Party Software”); (e) Permits and
Governmental Authorizations. To the extent transferable, all permits and
authorizations of the Selling Companies from Governmental Authorities necessary
to operate the Branch Offices and Businesses as of the Closing Date, if any; (f)
Contract Rights and Other Intangible Assets. All rights arising under or in
connection with the Contracts set forth on Exhibit “H” hereto, which is fully
incorporated by reference, including any employment agreements or non-compete or
non-solicit agreements (collectively, the “Assumed Contracts”) to the extent
assignable or transferrable, used by the Businesses relating solely to the
Branch Offices and the Businesses; 2 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur003.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (g) Listings. All
telephone numbers, telephone listings, websites, domain names to and addresses
owned or used by the Businesses for the Branch Offices, along with any
administrative rights to same; (h) Books and Records. All books and records
(including, without limitation, all discs, tapes, and other media-storage data
and information, including both physically and electronically stored
information) relating to the Purchased Assets, including all client or customer
records and files related thereto, but not including the transaction files and
records of the Selling Companies relating to transactions closed prior to the
Closing Date (defined below) (collectively, the “Closed Files”) except to the
extent they can be reasonably shared and not otherwise prohibited by
third-parties. Purchased Assets do not include records stored off-site and being
held only for record retention purposes; (i) Other Records and Documents. The
Selling Companies’ right, title, and interest in and to all of the following to
the extent that they relate to the Branch Offices and the Businesses and whether
in hard copy or digital form: mailing lists, customer lists, vendor lists and
data, equipment maintenance records, warranty information, and all other
information relating to the Purchased Assets; (j) Title Escrow Accounts. Subject
to obtaining any necessary customer consents, the Selling Companies’ interest in
the escrow funds in the escrow accounts of the Selling Companies related to the
Work in Progress as well as any subsequent files opened after Closing under that
certain Transition Services Agreement that the Parties will execute in
conjunction herewith (collectively, the “Escrow Accounts”). The Escrow Accounts
are listed in Exhibit “I” hereto which is fully incorporated by reference; (k)
Goodwill and Name. After the Closing Date, the Selling Companies shall cause the
names of the Selling Companies to be changed, each on a date mutually agreed by
the Parties, to a name deemed sufficiently different and distinguishable by the
respective State regulatory bodies from the company names used at the time of
Closing. The Selling Companies shall not use the Selling Companies’ legal names
except as necessary to complete Work in Progress and work under the Transition
Services Agreement or in any dissolution and wind down or other legal process.
The Selling Companies’ names shall be transferred to Buyer so that Buyer may
choose to use or abandon each name in its sole discretion. Buyer also shall have
the right to use the Selling Companies’ names as an assumed name to conduct the
Business after Closing if it so chooses, provided it is used or adopted in
compliance with any applicable laws, rules or regulations. (l) Real Property
Leases. The leasehold interest in the Leases for the Branch Offices and storage
units as set forth in Exhibit “J” hereto which is fully incorporated by
reference (the “Assigned Leases”); (m) Deposits Expenses. The use of all real
property deposits of the Business as they relate to the Branch Offices to the
extent they relate to any Assigned Leases (collectively, the “Deposit Expenses”)
as set forth in Exhibit “K” hereto which is fully incorporated by reference;
provided, however, the Parties agree that upon the earlier to occur of the
termination of an Assigned Lease or the end of a current lease term, the Buyer
shall refund the respective security deposit to the applicable Selling Company;
(n) Starter Files. The Parties agree that while the Buyer is not requesting the
transfer of prior title evidence (“Starter Files”) in the possession of the
Selling Companies, Starter Files are not a specifically Excluded Asset under
Section 1.2. Each Selling Company agrees that upon reasonable notice and request
of the Buyer, such Selling Company shall provide a copy of or access to any
Starter File(s) to the Buyer; (o) Western Exchange Assets. Physical assets
located in the Western Exchange Branch Office only (no Work in Progress with
respect to the Western Exchange Branch Office is included as a Purchased Asset);
and 3 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur004.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (p) Title Plant. The
El Paso Title Plant (“El Paso Plant”) that posts and holds; (i) recorded
documents for El Paso County, Colorado consisting of a geographic index from
Patent to 1975 in fiche and paper format; (ii) from 1975 to 1987, a “Chip Plant”
where the microfilm is cut by document copy and indexed by subdivision and/or
Section, Township and Range; (iii) the abstract books with document copies
starting with Book A through Book 1337; and (iv) digital document copies
starting in 2002 current through date of Closing. 1.2 Excluded Assets.
Notwithstanding anything to the contrary contained in Section 1.1, the following
assets and rights are not Purchased Assets and will be retained by Selling
Companies (collectively, the “Excluded Assets”): (a) Rights Under the
Transaction Documents and Consideration. All rights of Selling Companies under
the Transaction Documents and the consideration delivered by the Buyer to
Selling Companies pursuant to the Transaction Documents, including the Purchase
Price; (b) Formation Documents. The Selling Companies’ formation instruments,
registration documents, minute books, operating agreement and other governance
records, if any, and other records having exclusively to do with formation,
governance and capitalization (c) Cash and Equivalents and Securities. All cash
and cash equivalents and all investments and securities of Selling Companies,
including but not limited to funds held in general accounts, other than the
funds held in the Escrow Accounts, and all rights in all accounts with any bank,
savings and loan or other financial institution; (d) Benefit Plans. All
Applicable Plans, and their assets, including rights in connection therewith and
the related policies for insurance; (e) Insurance Policies. All insurance
policies owned or obtained by Selling Companies on behalf of the Business and
any claims, prepayments and refunds with respect thereto prior to Closing; (f)
Tax Records and Refunds. All Tax Returns and Tax records of Selling Companies
and all Tax deposits, Tax refunds (and claims therefor) and prepaid Taxes; (g)
Certain Agreements. Title Underwriting Agreements with any underwriter except
Stewart Title Guaranty Company; (h) Physical Assets. Those physical assets owned
by the Selling Companies not specifically set forth in Section 1.1 or the
accompanying exhibits related to Section 1.1 of this Agreement and not necessary
for the operation of the Business; (i) Equity Interests. All capital stock or
other equity that the Selling Companies may have in any other entity except for
Short Sale Solutions, LLC, the short sale company owned in part by ET CO and
Bill and Rhonda McAfee as addressed in Section 5.14 of this Agreement; and (j)
Other Division Assets. The operating assets of the following divisions of the
indicated Selling Companies: (i) Thomas Title Division of Empire West, (ii) Las
Vegas Division of Western, 4 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur005.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (iii) Colorado Title
Group Division (Denver operations) of ET Productions, and (iv) The Title Company
of the Rockies, Northwest Title, Alpine Title, and Abstract & Title of Mesa
County Divisions of Colorado Escrow; and, provided, however, pursuant to Section
1.1(k), the Excluded Assets shall not include the company names of Empire West,
Western Title, ET Productions or Colorado Escrow. 1.3 Assumption of Liabilities.
(a) At the Closing, Buyer shall assume and become responsible for, and shall
thereafter pay, perform, and discharge as and when due, only the following
Liabilities related to the Business arising on or after the Closing Date
(collectively, the “Assumed Liabilities”): (i) trade and carrier payables of the
Selling Companies related to the Businesses as of the Closing Date set forth on
Schedule 1.3(a)(i) (collectively, the “Payables”); (ii) those certain accrued
expenses (other than expenses that are Retained Liabilities) related to the
Businesses set forth in the accounts listed on Schedule 1.3(a)(ii); and (iii)
all Liabilities arising on or after the Closing Date under (A) the Assumed
Contracts, (B) the permits and authorizations from Governmental Authorities
relating to the Business as of the Closing, other than Retained Liabilities
under Sections 1.3(b)(ii), 1.3(b)(iv) or 1.3(b)(v), (C) the Assumed Leases, (D)
the equipment leases and (E) any other liabilities associated with the Purchased
Assets; (iv) any Liability arising prior to the Closing Date relating to the
Work in Progress and Escrow Accounts, other than Retained Liabilities under
Section 1.3(b)(iv); and (b) Notwithstanding anything to the contrary contained
in Section 1.3(a), the Buyer shall not assume, and shall have no liability under
or by reason of this Agreement for any obligations, duties, or liabilities
relating to Selling Companies or the operation of the Businesses arising prior
to the Closing Date and relating to the operation of the Businesses prior to the
Closing Date, other than the Assumed Liabilities, including, without limitation,
any of the following (collectively, the “Retained Liabilities”): (i) all
payables of Selling Companies originating prior to the Closing Date, except to
the extent that a portion of a payable is applicable to operations on or after
the Closing Date in which case the Parties will pay their respective pro rata
share; (ii) all expenses of, or portion any portion thereof attributable to, the
Selling Companies and their operations prior to the Closing Date, whether or not
accrued, unless specifically set forth in this Agreement as expenses, including
prorated expenses, Buyer will be paying; (iii) any Liability under any Assumed
Contract that arises out of or relates to any breach or violation that occurred
prior to the Closing Date, including, without limitation, any error and omission
of Selling Companies or any employee, agent or representative of Selling
Companies, but excluding Liabilities unknown to Selling Companies relating to
the Work In Progress; 5 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur006.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (iv) any Liability
under any Contract that is not an Assumed Contract except for those contracts
entered into locally by the Branch Offices that due to closing time constraints
was not provided to Buyer in advance of Closing; (v) any Liability arising prior
to the Closing Date relating to the Work in Progress, which to Seller’s
Knowledge existed either on the date of this Agreement or on the date of Closing
that was not disclosed to Buyer prior to Closing; (vi) any Liability relating to
the Closed Files or any transactions or Work in Progress not assumed by Buyer;
(vii) any Liability that arises out of or relates to obligations for the
repayment of Indebtedness by Selling Companies or any of their Affiliates,
officers, employees or directors, other than Indebtedness assumed under an
Assumed Contract or lease or otherwise assumed in this Agreement; (viii) any
Liability related to the Applicable Plans; (ix) any Liability for COBRA
continuation for any employee of the Selling Companies with a qualifying event
prior to the Closing Date; (x) any Liability for workers’ compensation claims or
deferred compensation obligations; (xi) any Liability arising from or relating
to any claim or proceeding against the Selling Companies or any employee or
manager of the Selling Companies that is pending or incurred on or before the
Closing Date, including, without limitation, those proceedings set forth in
Exhibit “L”, attached hereto and incorporated by reference; (xii) any Liability
of the Selling Companies or any of their Affiliates, officers, employees or
directors, for the payment of any Tax, including, without limitation, for (A)
the Taxes of any other Person, whether as transferee, successor, by contract, by
Law or otherwise, (B) Taxes resulting from, or arising in connection with, the
transactions contemplated by this Agreement, and (C) Taxes with respect to the
Purchased Assets or the Business arising on or prior to the Closing Date or with
respect to any Tax periods (or portions thereof) ending on or prior to the
Closing Date; (xiii) any Liability of Selling Companies as a transferor under
applicable Law relating to bulk transfers; (xiv) any Liability of any Person
relating to an environmental condition relating to the Business, the Purchased
Assets, or the Real Property owned or leased by the Selling Companies, that
arises out of or relates to any action or condition that occurred or arose prior
to the Closing Date; or (xv) any Liability of Selling Companies for the
unauthorized use of any Proprietary Right or other property right. (c) Except
for Liability associated with Work in Progress arising before the Closing Date
of which Selling Companies had no Knowledge, for the avoidance of doubt and
notwithstanding anything to the contrary contained in this Section 1.3, the
Parties intend that any cost, liability, expense or portion thereof arising from
or related to the Business prior to the Closing Date shall be a Retained
Liability of the Selling Companies and any cost, liability, expense, or portion
thereof, arising from or related to the Businesses on or after the Closing Date
shall be an Assumed Liability of the Buyer. 6 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur007.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE ARTICLE II PURCHASE
PRICE AND PAYMENT; CLOSING 2.1 Purchase Price. The aggregate purchase price for
the Purchased Assets shall be a total amount equal to ONE HUNDRED AND FIVE
MILLION DOLLARS AND NO/100 US DOLLARS ($105,000,000.00) in cash (the “Purchase
Price”) and the assumption of the Assumed Liabilities. 2.2 Payment of Purchase
Price. At the Closing, the Buyer shall pay to the Selling Companies the Purchase
Price by wire transfer as specified in Section 2.3. 2.3 Cash Payment Terms. All
cash payments made pursuant to this Agreement and the other Transaction
Documents shall be made in United States Dollars and all references herein to
any amounts shall be deemed to be denominated in United States Dollars. All
payments made in United States Dollars pursuant to this Agreement and the other
Transaction Documents shall be made by wire transfer of immediately available
funds to the account or accounts specified in writing by Selling Companies at
least two (2) Business Days prior to the due date of any such payment. Wiring
instructions shall be verified by the Buyer via telephone call to Meghan
Martelon, General Counsel of ET CO, at her office number. 2.4 Closing. The
transactions contemplated by this Agreement shall be consummated (“Closing”) by
transmission to the respective offices of the Parties or their designated legal
counsel via e- mail in portable document format (“.pdf”) with confirmation of
the requisite Transaction Documents duly executed where required, with the
payments required by Section 2.2 delivered via wire transfer, in each case no
later than September1, 2020 at 12:01 am, Central Time (the “Closing Date”).
Notwithstanding the preceding sentence, the Parties may, by mutual agreement
executed in writing, close the transaction at a later time so long as the
Closing Date shall be as of the 15th or the last day of the month. 2.5 True-Up.
(a) The Parties shall execute monthly true-ups after the Closing Date and a
final true- up after the Transaction Services is completed for each of the
Selling Companies in order to ensure proper credit for pipeline revenue and to
properly account for working capital and expenses, and to finalize any other
necessary accounting. Pipeline revenue shall be remitted to Stewart no less than
weekly in a manner set forth in the Transition Services Agreement. Working
capital shall consist of the Selling Companies’ cash, security deposits
(excluding those security deposits that will be returned to the Selling
Companies pursuant to Section 1.1(m), cash equivalents, accounts receivable, and
vendor pre-paid items and other similar assets minus Selling Companies’ accounts
payable and accrued salaries and expenses as of the Closing Date except to the
extent such accounts payable, accrued salaries or expenses are for products or
services connected to post closing activities or a post-closing time period
(“Working Capital”). As an example, in the case of a phone bill for the period
from August 15, 2020 to September 15, 2020, the Seller shall be responsible for
the period between August 15, 2020 and August 31, 2020 and the Buyer shall be
responsible for the period between September 1, 2020 and September 15, 2020.
Notwithstanding any other provisions to the contrary herein, Selling Companies
shall retain all Working Capital as of the Closing Date, all revenue for files
closed prior to the Closing Date. Buyer shall retain all revenue for files
closed on or after the Closing Date and shall be solely responsible for all
debts and expenses incurred or arising relative to such files on or after the
Closing Date. (b) Selling Companies shall promptly deliver to the Buyer any bill
for personal property Taxes with respect to the Purchased Assets, and any bill
for Real Property Taxes on or with respect to the Real Property, part or all of
which is attributable to periods subsequent to the Closing Date and received by
Selling Companies after the Closing Date, and the Buyer shall timely pay the
same to the appropriate Governmental Authority in full. 7 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur008.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (c) True-up
accounting shall ensure that the proper prorations are made among the Parties
for rent, common area maintenance charges (CAM), and utilities related to the
Leased Real Property prior to and after the Closing. For avoidance of doubt,
when determining proper prorations hereunder any expenses, or portion thereof,
arising from the Businesses prior to the Closing date shall be allocated to the
Seller and any expenses, or portion thereof, arising from the Businesses from
the Closing Date and after shall be allocated to the Buyer. (d) If the Parties
are unable to resolve a dispute with respect to the Working Capital or other
true up calculations set forth in this Section 2.5, then either the Buyer or the
Selling Companies may submit such dispute for resolution to an independent
accounting firm with experience in the title industry mutually agreed upon by
the Buyer and the Selling Companies (the “Independent Auditors”). The Parties
shall jointly submit a listing of the nature of the dispute and the objections
to the true up calculations that remain outstanding after the Buyer and Selling
Companies have worked in good faith to resolve such disputes for a period of at
least thirty (30) days (the “Differences”). The Independent Auditors, acting as
experts and not as arbitrators, and reviewing only the disputes set forth in the
Differences, shall determine within thirty (30) days of the date on which such
dispute is referred to the Independent Auditors, what adjustments (if any) to
the true ups required herein should be made. Each of Buyer and Selling Companies
shall be afforded the opportunity to present to the Independent Auditors any
material related to the determination and to discuss the determination with the
Independent Auditors. Buyer and Selling Companies shall share the fees and
expenses of the Independent Auditors in direct proportion, by dollar amounts,
with the allocation of the Differences by the Independent Auditors in favor of
the Buyer or the Selling Companies, as the case may be. The decision of the
Independent Auditors shall be final and binding on the Buyer and the Selling
Companies. 2.6 Allocation of Purchase Price. For Tax purposes, Buyer and Selling
Companies will allocate the Purchase Price (including the assumption by the
Buyer of the Assumed Liabilities and all other capitalized costs) in accordance
with all applicable laws, rules and regulations and Buyer shall work with
Selling Companies in good faith to allocate based on supporting accounting
evidence provided by Selling Companies. The Parties will work together in good
faith to make the allocation determination within a reasonable time after the
Closing Date to prepare the IRS Form 8594, Asset Acquisition Statement Under
Section 1060, setting forth such allocation. Subject to the immediately
preceding sentence, the Parties will make consistent use of the allocations
specified in this Section 2.6 for all Tax purposes and in all filings,
declarations, and reports with the IRS or other taxing authorities in respect
thereof, including the reports required to be filed under Section 1060 of the
Code. In any proceeding related to the determination of any Tax, none of the
Parties will contend or represent that such allocations are incorrect
allocations. 2.7 Sales and Transfer Taxes. All sales, use, stamp, registration,
transfer or other similar Taxes or recording fees and charges imposed by any
Governmental Authority as a result of the sale of the Purchased Assets or the
consummation of the transactions contemplated by this Agreement shall be paid by
Selling Companies. 2.8 Closing Deliveries by Selling Companies. At the Closing
or, with respect to any assignment, within a reasonable time thereafter, Selling
Companies shall deliver to the Buyer: (a) a separate assignment and assumption
agreement relating to the Assumed Contracts and the Assumed Liabilities, duly
executed by the applicable Selling Company, if applicable, in a form and
substance reasonably satisfactory to the Buyer (the “Assignment and Assumption
Agreement”); (b) a separate bill of sale and assignment for each Selling Company
relating to the Purchased Assets other than the Assumed Contracts, duly executed
by the applicable Selling Company, in a form and substance reasonably
satisfactory to the Buyer (the “Bill of Sale”); 8 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur009.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (c) a general
assignment and assumption of the Assigned Leases, duly executed by the
applicable Selling Company (an “Assignment and Assumption of Lease”) and the
respective Landlord, in each case in a form and substance reasonably
satisfactory to the Buyer. To the extent any Branch Office Lease is not
assigned, and if Landlord will not accept rent payment from Buyer, the
applicable Selling Company shall continue to pay for the Lease until an
assignment is agreed to by the Buyer and Landlord or the Landlord terminates the
Lease, in which event, Buyer shall reimburse the Selling Company for all charges
related to said Lease, including any charges resulting from any actions of the
Buyer during Buyer’s occupation of the respective premises; (d) possession
and/or control of the Purchased Assets; (e) an Employment Agreement, duly
executed by each of the Key Employees; (f) subject to Section 5.12, all Required
Authorizations and all Required Filings, if any; (g) a certification that all
Indebtedness of each of the Selling Companies (other than Transaction Expenses
and Liabilities under Assumed Contracts) has been paid and discharged in full
and any Liens related to such Indebtedness of the Selling Companies existing as
of the Closing will be released and terminated; (h) lien releases and UCC-3
financing statements evidencing the termination of any and all Liens on the
Purchased Assets other than those Liens covered by Assumed Contracts; (i)
subject to Section 5.12, to the extent obtained prior to or on the Closing Date,
duly executed copies of all consents and approvals required by the terms of any
of the Assumed Contracts, including, without limitation, the Assigned Leases, in
connection with the consummation of the transactions contemplated herein; (j)
certification, resolution, or other document reflecting the agreement of each of
the Selling Companies to the sale of its assets pursuant to this Agreement to
Buyer; (k) the Transition Services Agreement, executed by the Selling Companies,
providing for Selling Companies’ post-Closing management of certain business
operations for the benefit of the Buyer and the orderly transition of the
Purchased Assets and business operations to the Buyer (“Transition Services
Agreement”); and (l) the Employee Leasing Agreement, executed by the Selling
Companies and ET CO, providing for the Leaseback of Employees as provided in
Section 5.13. 2.9 Closing Deliveries by Buyer. At the Closing, the Buyer shall
deliver to Selling Companies: (a) the payment required by Section 2.2; (b) the
Assignment and Assumption Agreements, duly executed by the Buyer; (c) the Bills
of Sale, duly executed by the Buyer; (d) the Assignment and Assumption of Lease
agreements, duly executed by Buyer; 9 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur010.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (e) the Employment
Agreements duly executed by Buyer; (f) a certificate, duly executed by Buyer and
dated as of the Closing Date, certifying that the Board of Directors of Buyer
adopted the resolutions attached to such certificate to authorize the
transactions contemplated by this Agreement and the other Transaction Documents
and Buyer’s performance of its obligations hereunder and thereunder; (g) all
other previously undelivered documents required to be delivered by the Buyer to
Selling Companies at or prior to the Closing pursuant to the terms of this
Agreement; (h) the Transition Services Agreement executed by the Buyer; and (i)
the Employee Leasing Agreement executed by the Buyer. 2.10 Further Assurances.
The Parties agree that they will, at any time and from time to time, on or after
the Closing Date, upon the request of any other Party hereto, execute,
acknowledge and deliver, or use all reasonable efforts to cause to be executed,
acknowledged and delivered, all such documents and instruments, as any other
Party may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement. ARTICLE III REPRESENTATIONS AND WARRANTIES OF
SELLING COMPANIES The Selling Companies represent and warrant to the Buyer the
following as of the Effective Date and agree to update any Schedules to reflect
changes as of the Closing Date: 3.1 Organization. All of the Selling Companies
are limited liability companies organized under the laws of the States of
Colorado, Arizona or Nevada, respectively. The Selling Companies have full power
and authority to own their respective assets and operate their respective
Businesses. 3.2 Enforceable Agreement. The execution, delivery and performance
of this Agreement and each other Transaction Document by Selling Companies has
been duly authorized by all necessary actions and proceedings, and Selling
Companies have full power and authority to execute and deliver this Agreement
and the other Transaction Documents and to consummate the transactions
contemplated hereby and thereby. This Agreement and the other Transaction
Documents constitute the valid and binding obligation of Selling Companies and
their members and are enforceable against the Selling Companies in accordance
with the terms hereof and thereof. 3.3 No Violation. Neither the execution and
delivery of this Agreement or the other Transaction Documents nor the
consummation of the transactions contemplated hereby or thereby will, (a)
violate any provision of the Organizational Documents of Selling Companies; (b)
violate, conflict with, or result in a breach or default under or termination or
acceleration of (or otherwise give any other contracting party the right to
terminate or accelerate) any Contract or Permit of Selling Companies, or related
to the Business or assets with the exception of those Contracts or any leases
requiring consent to assign ; (c) result in the creation of any Lien upon the
Purchased Assets; (d) to the Knowledge of Selling Companies, violate any
applicable Law or (e) violate any restrictive covenant against competing in the
title insurance, escrow and settlement business. To Sellers’ Knowledge, no
violations, filings with, notices to or Authorizations by, any Persons,
including, without limitation, any Governmental Authorities, are necessary in
connection with the execution of this Agreement or the other Transaction
Documents by Selling Companies, in connection with the consummation of the
transactions contemplated by this Agreement or the other 10 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur011.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE Transaction
Documents, or to vest in the Buyer full right, title and interest in and to the
Purchased Assets, free and clear of all Liens, except Permitted Liens or those
Liens to be released at Closing. 3.4 Assumed Contracts. True and correct copies
(or a written summary of the material terms, if oral) of Assumed Contracts
(including any amendments, extensions, renewals, guaranties and other agreements
with respect thereto) as set forth on Exhibit H have been made available to
Buyer with the exception of local Branch Office contracts that Seller cannot
timely obtain. The Assumed Contracts are valid and binding agreements of Selling
Companies and are in full force and effect. To the Knowledge of Sellers, the
other party or parties to the Assumed Contract, are not in default under or in
breach of any such Assumed Contract; and (ii) no event has occurred which, with
notice or lapse of time or both, would constitute such a default or breach. 3.5
Financial Information; Undisclosed Liabilities. (a) Selling Companies have made
available to the Buyer true, correct and complete copies of the following
financial statements and other financial information, which are attached hereto
as Schedule 3.5 (collectively, the “Financial Information”): (i) the Select
Agencies Consolidated Income Statement from January 2020 to June 2020 and (ii)
the ET Investments’ Selling Companies’ Adjusted EBITA Jan-June 2020, both of
which are attached hereto as Schedule 3.5. The Financial Information (i) was
materially prepared in accordance with recognized accounting principles, applied
on a consistent basis; (ii) is based on and consistent with the books and
records of Selling Companies, (iii) fairly presents, in all material respects,
for the period in the Financial Information the financial position, and results
of operation of the Businesses and (iv) to Seller’s Knowledge, there are no
notable financial, legal, structural or tax considerations pertaining to the
Business that have not been disclosed that would materially impact Buyer’s
valuation of the Businesses based on the Purchase Price. (b) The Selling
Companies maintain internal accounting controls over financial reporting to
assist in reasonably assuring that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of the financial statements of
Selling Companies and to maintain accountability for its assets, and (iii)
receivables are recorded accurately and procedures are implemented to effect the
realization thereon on a current and timely basis. To the Knowledge of Sellers,
Selling Companies’ management has not been advised of: (x) any significant
deficiencies or material weaknesses in the design or operation of the internal
controls over financial reporting (as such term is defined in Section
13(1)(2)(B) and Rules 13d- 15(d) and 15d-15(d) of the Exchange Act) that could
adversely affect Selling Companies ability to record, process, summarize and
report financial data, or (y) any fraud, whether or not material, that involves
management or other employees who have a role in the internal controls over
financial reporting of the Selling Companies. (c) There have been no material
adverse findings in any audits of the Financial Information with respect to the
Businesses. 3.6 Ownership and Permitted Use of Assets. The Selling Companies
have good and marketable title to all of the Purchased Assets free and clear of
all Liens, except to the extent a Purchased Asset is leased at Closing. With
respect to the leased Purchased Assets set forth in Exhibit F, Selling Companies
are in compliance with such leases, and hold a valid leasehold interest to such
property and assets, free of any Liens against the leasehold interest, and to
the Sellers’ Knowledge said leases are valid and binding agreements of Selling
Companies and are in full force and effect. To the Sellers’ Knowledge all of the
tangible Purchased Assets (a) are in good condition, ordinary wear and tear
excepted, and (b) have been maintained, repaired and replaced in the Ordinary
Course of Business. 11 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur012.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE 3.7 Absence of
Changes or Events. Except as contemplated by this Agreement and the transactions
contemplated hereby, since August 1, 2020 (the “Applicable Date”), to the
Sellers’ Knowledge (a) the Selling Companies have conducted the Businesses in
the Ordinary Course of Business in all material respects, (b) there has not been
(i) any change, event, circumstance, development or effect within the control of
the Selling Companies that individually or in the aggregate has had, or is
reasonably likely to have or result in, a Material Adverse Change (“MAC”) or
(ii) any material change by the Selling Companies in their accounting methods,
or (c) without limiting the generality of the foregoing, except in the Ordinary
Course of Business, none of the Selling Companies have, in connection with their
operation of the Businesses or the Purchased Assets: (i) adopted, amended or
terminated any Plan, in each case, except as required by applicable Law; (ii)
other than as disclosed to and agreed by Buyer, which agreement shall not be
unreasonably withheld, an increase of 10% or more in any manner the compensation
or benefits of any of Selling Companies’ employees or of an independent
contractor who receives a monthly retainer, other than pursuant to requirements
of pre-existing Plans; or terminated the employment of any President of any of
the Selling Companies; (iii) sold, assigned, transferred, pledged or encumbered
or granted any Lien (other than a Permitted Lien) on any of the Purchased
Assets; (iv) made any change to its accounting principles, policies or
practices, except as required by applicable Law, rule or regulation; (iv) except
where Selling Companies advised Buyer in writing, including via electronic mail,
waived any rights under, amended, extended, terminated, assigned or otherwise
modified any Assumed Contract set forth on Exhibit “H” or entered into or
assumed any Contract that would be an Assumed Contract if entered into prior to
the date hereof, including any of the Leases set forth in Exhibit “F” and
Exhibit “J”; (v) made any capital expenditures or commitments for capital
expenditures relating to the Purchased Assets or the Business over the sum of
$50,000.00; (v) advanced any premiums on behalf of its clients until the
premiums have been paid by the client, or paid in advance to its clients any
payments related to claims on behalf of insurance companies related to Work in
Progress; or (vi) agreed or committed to do any of the foregoing. 3.8 Consumer
Privacy Laws. Other than data storage contracts, there are no Contracts between
the Selling Companies with respect to the Businesses or the Purchased Assets, on
the one hand, and any third party on the other hand, relating to Personal
Information or the use or access of any database system housing such Personal
Information. 3.9 Legal Proceedings; Compliance with Laws. (a) To the Knowledge
of the Sellers, as applicable to the Businesses, no Legal Proceeding is pending
against any of the Branch Office Employees alleging any failure to comply with
any applicable Law or rule regulating the Businesses. 12 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur013.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (b) In the operation
of the Business, to the Knowledge of Sellers, the Selling Companies (or any one
of them) are not a party to any Contract that would be an Assumed Contract
hereunder that provides for any payment, allowance or other provision by or to
one of the Selling Companies or the Branch Office employees of any unlawful
commissions, referral fee, direct or indirect compensation or fee for services
not encompassed by any approved premium or escrow rate, or unlawful payments
based upon the profitability, claims handling, sales volume or loss ratio of the
Business that is the subject of such Contract. 3.10 Employee Relations. To
Sellers’ Knowledge, there are no active, pending or threatened administrative or
judicial complaints, charges, investigations or proceedings under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Fair
Labor Standards Act, the Occupational Safety and Health Act, the National Labor
Relations Act, the Labor Management Relations Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Polygraph
Protection Act, the Employee Retirement Income Security Act, any State Fair
Employment practice law or any Law relating to any of the employees of the
Branch Offices. 3.11 Employees, Independent Contractors and Consultants. (a)
Exhibit “M” sets forth, as of the Effective Date, a list of (i) the employees of
the Selling Companies for the Branch Offices that are eligible to become
Transferred Employees involved in the Businesses and (ii) any independent
contractors and consultants to the Selling Companies involved in the Businesses
and their respective position and title (if any), current rate of compensation
(separately identifying bonuses, commissions, incentive compensation and
equity-based compensation for the last completed fiscal year, if any) and, in
the case of an employee, whether such employee is hourly or salaried, and any
car allowances, club memberships or other comparable perquisites such employees,
independent contractors, or consultants received from Selling Companies. The
list set forth on Exhibit “M” is subject to change daily, and provides the most
up to date information available to the Selling Companies. Prior to employment,
Selling Companies have obtained all criminal background checks required under
applicable Laws for all of the employees who have financial responsibility. To
the Knowledge of Sellers and except in the Ordinary Course of Business, there is
no information or notice of any kind, that any such employee, independent
contractor or consultant intends to disassociate from the Businesses that would
result in a MAC. (b) Neither the execution of this Agreement or the other
Transaction Documents nor the consummation of the transactions contemplated
hereby or thereby shall cause the Buyer to have any Liability with respect to
any severance or other amount to any employee of or independent contractor or
consultant to the Selling Companies except for any employment agreement that
Buyer may enter into independently with a Transferred Employee. 3.12 Employee
Benefits. N/A 3.13 Real Property. (a) To the Knowledge of the Sellers, true and
materially complete copies of the Assigned Leases have been made available to
the Buyer, the list of which is attached hereto as Exhibit J, and each of the
Assigned Leases is a valid and binding agreement of the Selling Companies and is
in full force and effect, and to Sellers’ Knowledge there are no disputes with
respect to such Assigned Leases; (b) No security deposit or portion thereof
deposited with respect to any of the Assigned Leases has been applied in respect
of a breach of or default under the applicable Assigned Lease that has not been
re-deposited in full; 13 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur014.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (c) Selling Companies
have not subleased, licensed or otherwise granted any Person other than the
Selling Companies the right to use or occupy the Leased Real Property or any
portion thereof, except for those subleases that are set forth on Exhibit J; and
(d) Selling Companies have not collaterally assigned or granted any Lien in any
of the Assigned Leases or any interest therein and there is no condemnation,
expropriation or other proceeding in eminent domain, pending or threatened,
affecting any parcel of Leased Real Property or any portion thereof or interest
therein. 3.14 Environmental Liability. (a) The Selling Companies have not
received any notice from any Person alleging that the Selling Companies or the
Assigned Leases set forth in Exhibit J are in violation of any applicable
Environmental Health and Safety Requirement; and (b) To Sellers’ Knowledge, no
Hazardous Substance is present in, on or under the properties comprising the
Assigned Leases, under such conditions or in such quantities as to give rise to
a violation of Environmental Health and Safety Requirements, and, to Sellers’
Knowledge, there has been no release or transferred release at the Assigned
Leases properties at any time in violation of Environmental Health and Safety
Requirements. 3.15 Insurance. N/A. 3.16 Third-Party Software. The Selling
Companies only use in the operation of the Businesses the Third-Party Software
set forth on Exhibit “G” hereto. All Third-Party Software that the Selling
Companies use in the operation of the Businesses is either licensed or otherwise
purchased commercially (“Third-Party Software”). Upon and after the Closing, the
Buyer will have access to the Third-Party Software as more particularly set
forth in the Transition Services Agreement, until such a time as the Buyer is
able to obtain direct use of the Purchased Third-Party Software either by
assignment from the Seller, as permitted, or after securing, with the assistance
of the Seller, its own contract with a vendor or comparable software with an
alternative vendor. 3.17 Title Insurance Operations Matters. To Sellers’
Knowledge, with respect to the Work in Progress, the Selling Companies and their
employees, have in all material respects (a) maintained any closing escrows and
disbursed the funds therefrom in accordance with all applicable Laws and the
agreement of the Persons with the interests in such escrows, (b) performed any
title search and issued any commitment or title report in accordance with
industry standards and any state regulatory requirements, (c) prepared and
distributed any closing disclosure and settlement statements accurately and in
conformance with applicable Laws, (d) correctly disbursed any funds in
accordance with instructions and maintained accurate ledgers related to such
disbursement, (e) prepared correctly any tax certification and (f) followed any
closing instructions required by a lender with respect to a transaction. 3.18
Revenue. The Selling Companies represent and warrant that any revenue from Work
in Progress for transactions in the pipeline prior to the Closing, but not
closed prior to the Closing Date or opened after the Closing Date on behalf of
Buyer, belongs to Buyer and is not revenue of the Selling Companies or subject
to the Selling Companies’ creditors, including in any bankruptcy proceeding,
regardless of whether Buyer files a UCC-1 lien on such revenue or not. For
purposes of this Agreement, revenue is not intended to include money collected
from a closing of a transaction that is due an underwriter for its share of the
premium collected for title insurance or money due a third party for expenses in
connection with a particular closing. 14 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur015.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER The Buyer represents and warrants to
Selling Companies, ET CO and ET WY the following as of the Effective Date: 4.1
Organization of Buyer. Buyer is a Texas corporation duly organized, validly
existing and in good standing under the laws of the State of Texas and has full
power and authority to own and operate its assets and business. 4.2 Enforceable
Agreement. The execution, delivery and performance of this Agreement and each
other Transaction Document by the Buyer has been duly authorized by all
necessary actions and proceedings, and the Buyer has full power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to consummate the transactions contemplated hereby and
thereby. This Agreement and the other Transaction Documents constitute the valid
and binding obligation of the Buyer and are enforceable against the Buyer in
accordance with their terms. 4.3 No Violation. Neither the execution and
delivery of this Agreement or the other Transaction Documents nor the
consummation of the transactions contemplated hereby or thereby will (a) violate
any provision of the Organizational Documents of the Buyer; (b) violate,
conflict with, or result in a breach or default under or termination or
acceleration of (or otherwise give any other contracting party the right to
terminate or accelerate) any material Contract of the Buyer, or related to its
business or assets; or (c) violate any applicable Law. To the extent required,
all necessary filings with, notices to or Authorizations by, any third parties,
including, without limitation, any Governmental Authorities, have been obtained
or filed, or will be within the required time-frame,, in connection with the
execution of this Agreement or the other Transaction Documents by the Buyer, or
in connection with the consummation of the transactions contemplated by this
Agreement or the other Transaction Documents by the Buyer. 4.4 Licensing. Buyer
is duly authorized to transact business in the States of Arizona, Colorado and
Nevada, including all licensure required to conduct the Business. 4.5 Brokers or
Finders. No Liability has been incurred or shall be incurred by any Person for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or the transactions contemplated hereby as a
result of the actions of the Buyer. ARTICLE V COVENANTS AND AGREEMENTS 5.1
Conduct of the Business. N/A. 5.2 Maintenance of Business. N/A. 5.3 Compliance
with Obligations. N/A. 5.4 Notices of Certain Events. N/A. 5.5 Advise of
Changes. N/A. 5.6 Dissolution. N/A. 15 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur016.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE 5.7 Employees and
Employee Benefits. (a) As of the Closing, the Buyer will offer to employ all of
the Branch Office employees set forth on Exhibit “M” hereto which is fully
incorporated herein. Those employees who become employees of Buyer shall be
referred to herein as “Transferred Employees.” Transferred Employees shall be
given the same benefits and right to benefits as Buyer’s other employees
depending on their status as full time or part time and classification as to
exempt or non-exempt. Nothing in this Agreement shall confer upon any
Transferred Employee any right with respect to continued employment with the
Buyer, nor shall anything herein limit or interfere with the Buyer’s right to
terminate the employment of any Transferred Employee at any time (subject to
applicable law), with or without cause or notice, or restrict the Buyer in the
exercise of independent business judgment in modifying any terms or conditions
of employment of the Transferred Employees on and after the Closing Date, except
to the extent Buyer has entered into binding employment agreements with certain
of the employees. Prior to employment, Buyer may conduct criminal and financial
background checks in accordance with Buyer’s policies. Employment of any
individual may be contingent on an employee agreeing to allow the background
check and clearing same in accordance with Buyer’s policies. (b) Following the
Closing, with respect to any Plans established or maintained by the Buyer in
which any Transferred Employee may be eligible to participate after the Closing
(the “New Plans”), each of the Transferred Employees shall be credited with the
same amount of service as was credited by the Selling Companies as of the
Closing under similar or comparable Plans (including for purposes of determining
eligibility to participate, waiting and notice periods for participation,
vesting, and benefit accrual) maintained by the Selling Companies; provided that
such crediting of service shall not operate to duplicate any benefit or the
funding of any benefit. Notwithstanding the foregoing sentence, none of the
provisions contained herein shall operate to require coverage of any Transferred
Employee under any benefit plan of the Buyer not otherwise available under the
terms of such plan. (c) Selling Companies and Buyer agree that Buyer shall
accept responsibility for the Transferred Employees’ vacation obligations owed
by Seller to the Transferred Employees after Closing. Buyer explicitly consents
to the assumption of the liability for the accrued but unused vacation balances
as of Closing Date of the transaction, in lieu of Seller paying out vacation
upon the Transferred Employees’ termination from Seller. Seller will issue
payment to Buyer for the Transferred Employees’ accrued but unused vacation
balances within 15 days of Closing. Any transferred vacation balances for
employees that elect not to accept employment with Buyer shall be accounted for
in the True-Up, pursuant to Section 2.5. Transferred Employees shall be entitled
to the standard paid time off and sick time pursuant to Buyer’s plans and
policies. In the event that any Transferred Employee is currently entitled to a
higher annual vacation accrual under the plan offered by the applicable Selling
Company than currently offered pursuant to the Buyer’s plan, the Buyer shall
honor the higher annual vacation accrual with respect to such Transferred
Employee to the extent permitted by applicable Law. (d) No assets or Liabilities
of any Plan will be transferred to the Buyer or any Affiliate of the Buyer,
provided that Buyer shall allow its retirement plan, if any, to accept a “direct
rollover” of the account balances of the Transferred Employees, if such rollover
is elected in accordance with applicable Law and plan terms by any such
Transferred Employee, including any 401(k) loan. (e) Selling Companies shall,
and shall cause their respective Affiliates to, provide to the Buyer on or prior
to the Closing certain Employee Personal Data relating to the Transferred
Employees, as allowed by law. (f) Selling Companies will pay the Transferred
Employees all sums owed or claimed by the Transferred Employees through August
31, 2020 for salaries, bonuses and variable compensation, 16 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur017.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE including variable
compensation or bonuses that are partially earned prior to the Closing Date but
would not be fully paid until a later time had the Closing not occurred. 5.8
Specific Employment Agreements and Restrictive Covenants. (a) Key Employees.
Prior to and as a condition of closing, the following employees shall enter into
an employment or compensation agreement with the Buyer (the “Employment
Agreements”): Ashley Bush, Brian Cooper, Michael Oakes, William McAfee, Ronda
McAfee, William Witt, Sylvia Smith-Turk, Robert Chad Felix and Don Booher
(herein together the “Key Employees”). With the exception of Sylvia Smith-Turk
and Ronda McAfee, who will each have one-year term employment agreements, the
employment agreements will be for a three-year term with corresponding
non-compete and non-solicit/non-hire restrictive covenants. The provisions of
these restrictive covenants shall be contained in The Key Employees’ Employment
Agreements. Buyer covenants that until the post-closing negotiations set forth
in Section 7.1 have been concluded/resolved/consummated (and for 60 days
thereafter), it will not enforce the non-competition provisions of this Section
5.8 against Brian Cooper with respect to his indirect partial ownership in
Guaranteed Title Group, LLC, an affiliate business arrangement. Buyer also
covenants that it will not enforce or attempt to enforce the non-competition
provisions in this Section 5.8 against William or Rhonda McAfee with respect to
their ownership in Short Sale Solutions or Pikes Peak School of Real Estate
during the term of any employment agreement between Buyer and these employees.
(b) Restrictive Covenants. Selling Companies, ET CO, ET WY, Dwyer and Willis,
for a period of three (3) years after the Closing Date (“Restricted Period”)
agree not to (i) solicit, attempt to hire or hire, directly or indirectly, any
of the Transferred Employees; or (ii) participate in, open, own, direct, work
for, run or otherwise compete with Buyer in the title insurance, escrow, closing
and settlement services business (“Competing Business”) in counties in which the
Businesses operate, as identified on Schedule 5.8(b) (the “Restricted Areas”);
provided, however, Selling Companies shall not be prohibited from acquiring a 5%
or less ownership interest in a public company that operates or has ownership in
a Competing Business and Buyer acknowledges the existence of the Thomas Title
Division of Empire West Title Agency, LLC (“Thomas Title”), a primarily
commercial based title business located in the Scottsdale, Arizona area and
licensed throughout the U.S., as well as ET CO and ET WY’s other existing
business operations in Colorado, Arizona and Nevada outside of the Restricted
Areas (“Other Operations”). Buyer acknowledges and agrees that Thomas Title
shall not be subject to the non-Competition provisions of this Agreement and
shall be permitted to continue to close transactions in the ordinary course of
business; provided, however, during the Restrictive Period both Thomas Title and
the Other Operations shall be subject to a three year non-hiring restrictive
covenant with respect to the Transferred Employees. During the Restricted
Period, in the event that a Transferred Employee approaches ET CO, ET WY, Thomas
Title or any of the Other Operations regarding employment, ET CO, ET WY, Thomas
Title or the Other Operation will first obtain Buyer’s approval before
discussing employment opportunities with the Transferred Employee, but in no
event will ET CO, ET WY, or the Other Operations contact any Transferred
Employee regarding employment opportunities. In addition, for the Restricted
Period, the Other Operations will not open physical (brick and mortar) offices
in the Restricted Areas, however, so long as it remains primarily a commercial
based title business and operates consistent with past practices, Thomas Title
is not restricted from opening offices in the Restricted Areas. The Parties
acknowledge that, in connection with the transfer of company names the Seller
may, for business purposes, reconstitute Thomas Title and/or the Other
Operations into new corporate entities (“Reconstitution”). Notwithstanding the
Reconstitution of Thomas Title or one more of the Other Operations, the terms of
this Section 5.8 and Article VIII will apply to the any newly form entity
arising from a Reconstitution. 17 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur018.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE 5.9 Third Party
Claims Cooperation. The Parties shall cooperate with each other with respect to
the defense of any claims or litigation made or commenced by third parties
subsequent to the Closing Date which relate to the operation of the Business or
ownership of the Purchased Assets prior to the Closing Date and which claims or
litigation are not subject to the indemnification provisions contained in
Article VI; provided that the Party requesting cooperation shall reimburse the
other Party for the other Party’s reasonable out-of-pocket costs and expenses of
furnishing such cooperation. 5.10 Tail Coverage. N/A 5.11 Access to Closed
Files. Upon reasonable notice and so long as Selling Companies are required to
retain the Closed Files under applicable Laws, Seller shall, in a timely matter,
make the Closed Files available for inspection by Buyer for review to the extent
inquiries from any customers related to the Business may require such review or
for other reasonable business purposes. As used in this Section 5.11, the right
of inspection includes the right to make extracts or copies, at Buyer’s cost;
provided that the Buyer shall advise Selling Companies of any such extracts or
copies. 5.12 Consents and Authorizations; Condition to Transfer of Certain
Contracts. (a) The Parties shall use their respective commercially reasonable
efforts and work cooperatively to timely procure all required authorizations,
required filings, title agent licenses, permits, consents, approvals,
authorizations, waivers, and all other requirements which must be obtained or
satisfied for the Buyer to own and operate the Purchased Assets and conduct the
Business, including all required consents from third parties under the Contracts
or otherwise so that the Business may continue to be operated by the Buyer
without interruption following the Closing. (b) Assumed Contracts requiring
consent to the assignment thereof to the Buyer are referred to as, individually,
a “Contract Requiring Consent” and collectively as the “Contracts Requiring
Consent.” The terms of this Section 5.12(b) shall govern the transfer of the
benefits of any Contract Requiring Consent where the required consent has not
been obtained on or before the Closing Date. Notwithstanding anything herein to
the contrary, the Parties acknowledge and agree that at the Closing, Selling
Companies shall not assign to the Buyer any Contract Requiring Consent unless
the Buyer has agreed to assume such Contract and the applicable consent has been
obtained prior to the Closing Date. With respect to each Contract Requiring
Consent that the Buyer has agreed to assume but has not been duly assigned on or
prior to the Closing Date (each, an “Unassigned Contract”), after the Closing
Date, if required by the Buyer, Selling Companies shall continue to deal with
the other contracting party(ies) to each such Unassigned Contract as the prime
contracting party and shall use its commercially reasonable efforts to promptly
obtain the consent of all required parties to the assignment of each such
Unassigned Contract, but, as between the Buyer and Selling Companies, the Buyer
shall be entitled to all of the benefits of each such Unassigned Contract
accruing after the Closing Date to the extent that Selling Companies may provide
the Buyer with such benefits without violating the terms of such Unassigned
Contract or applicable Law; provided that the performance by the Buyer of an
Unassigned Contract does not cause a breach or threatened breach under such
Unassigned Contract, the Buyer agrees to perform, at its sole expense, all of
the obligations of Selling Companies to be performed after the Closing Date
under each such Unassigned Contract for which the Buyer receives benefits under
after the Closing Date, and to reimburse Selling Companies for any reasonable
and required expenses are incurred by Selling Companies on the Buyer’s behalf in
keeping such Unassigned Contract in effect. (c) The Parties agree that for those
Assigned Leases, with respect to which any of the Selling Companies or selling
Parties owns the Leased Real Property and/or is the Landlord under the Assigned
Lease, the term of the such Assigned Lease shall not exceed five (5) years, and
the leases shall be amended to reflect that change. 18 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur019.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE 5.13 Leaseback of
Employees. In order to facilitate the closing of transactions in the period
immediately following Closing, the Selling Companies shall for a period of time
to be agreed upon by the Parties (the “Leaseback Period”), lease some or all of
the Transferred Employees from Buyer as more particularly described in that
certain Transition Services Agreement and pursuant to the terms if the Employee
Leasing Agreement executed by the Parties concurrently with this Agreement. 5.14
Short Sale Company. Selling Companies agree to divest themselves of any
ownership or membership interest they may have in Short Sale Solutions, a short
sale company owned in part by William and Rhonda McAfee. 5.15 Name Changes. All
name changes required pursuant to Section 1.1(k) shall be completed in a
reasonable period of following the Closing Date. ARTICLE VI CONDITIONS TO
CLOSING 6.1 Conditions to the Obligations of Buyer. The obligations of Buyer
hereunder are subject to the fulfillment or satisfaction of each of the
following conditions (any one or more of which may be waived by Buyer, but only
in writing signed by Buyer): (a) All of the material Assumed Contracts shall be
valid and binding agreements of the Selling Companies and shall remain in full
force and effect in all material respects. (b) No material claim shall have been
asserted, filed, made or threatened by any person or entity that he, she or it
has any right, title or interest in or to the Purchased Assets, other than
incidental or immaterial assets, such as office supplies or other comparable
items. (c) Buyer shall have received all of the closing delivery items set forth
in Section 2.8. 6.2 Conditions to Obligations of Selling Companies. The
obligations of Selling Companies hereunder are subject to the Selling Companies
shall having received all of the closing delivery items set forth in Section
2.9. ARTICLE VII POST CLOSING MATTERS 7.1 Guaranteed Title Group. ET CO and BLC
Management, LLC, whose sole member is Brian Cooper, are members of Unified JV,
LLC, a Colorado limited liability company (“Unified JV”). Unified JV is the
thirty percent minority owner of Guaranteed Title Group, LLC, a Colorado limited
liability company (the “ABA”). Buyer and ET CO agree that within 60 days of the
Closing Date, Buyer will advise ET CO whether it desires to purchase ET CO’s
interest in the ABA/Unified JV. If Buyer opts not to purchase such interest, or
the majority owner of the ABA refuses to agree to the transfer of the interest
to Buyer, ET CO shall have six (6) months to divest itself or cause Unified JV
to divest itself of such interest in the ABA. Until such time, ET CO shall not
be in violation of the restrictive covenant not to compete as set forth in
Section 5.8(b) of this Agreement. If Buyer does decide to purchase the interest
in the ABA, ET CO will transfer the interest in exchange for 50% of Buyer’s
earnings attributable to the ABA for the three (3) years following the transfer
of the interest. The Parties acknowledge that Unified JV’s ownership in the 19 |
P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur020.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE ABA is not included
in the Purchase Price. ET CO acknowledges and agrees that Brian Cooper’s
indirect ownership in the ABA will represent a conflict with the non-compete
provisions of his employment agreement with Buyer and will ensure that,
notwithstanding the result of the negotiations between ET CO and Buyer hereunder
regarding the ABA, Brian Cooper will divest his interest in the ABA within the
time frame set forth in Section 5.8(a). 7.2 ET Productions Colorado Title Group.
The Colorado Title Group Division of ET Productions provides title search and
exam services to Alpine Title, Title Company of Rockies, Abstract & Title of
Mesa County, Northwest Title and the ABA (“Remaining Operations”). Upon
successful completion of the Transition Services Agreement and upon mutual
agreement of the Parties, the assets, employees and equipment, of the Colorado
Title Group Division will either remain with ET Productions or its successor or
shall be transferred the Buyer, at no additional cost; provided, however, if the
Colorado Title Group Division assets are transferred to the Buyer, the Buyer and
ET shall enter into a three (3) year service agreement whereby Buyer shall
continue to provide title search and exam services to some or all of the
Remaining Operations at service levels and rates consistent with service levels
and rates applicable to the Remaining Operations as of the Closing Date. ARTICLE
VIII INDEMNIFICATION 8.1 Indemnification by Selling Companies, ET CO and ET WY.
Subject to Section 8.5, Selling Companies, ET CO, and ET WY shall, severally and
not jointly, indemnify the Buyer and its respective Affiliates, directors,
employees, agents and other Representatives (collectively, the “Buyer
Indemnified Parties”) against and hold them harmless from all Losses resulting
from, arising out of or related to (a) any breach of any representation or
warranty of Selling Companies contained in this Agreement; (b) the Retained
Liabilities or (c) fraud or gross and willful misrepresentation of the Selling
Companies (collectively, “Buyer Indemnified Losses”). 8.2 Indemnification by
Buyer. Subject to Section 8.5, the Buyer shall indemnify Selling Companies,
including their respective managers, shareholders, members, directors, officers,
employees, agents and other Representatives (collectively, the “Seller
Indemnified Parties”) against and hold them harmless from all Losses resulting
from, arising out of or related to (a) any breach of any representation or
warranty of the Buyer contained in this Agreement; (b) the Assumed Liabilities
or (c) fraud or gross and willful misrepresentation of the Buyer (collectively,
“Seller Indemnified Losses”). 8.3 Third Party Claim Procedures. Subject to the
provisions set forth below, an Indemnified Party shall have the right, at its
own expense, to participate in the defense of any Third Party Claim, and if said
right is exercised, the Parties shall cooperate in the investigation and defense
of said Third Party Claim. The following provisions shall apply to any
Third-Party Claim: (a) The Indemnified Party will give the Indemnifying Party
written notice of any Third Party Claim within thirty (30) days of becoming
aware of any such Third Party Claim; provided, however, that a delay in giving
such notice shall relieve the Indemnifying Party only to the extent the
Indemnifying Party suffers irreparable prejudice from or as a result of such a
delay. The Indemnifying Party will undertake the defense thereof by
representatives chosen by it, unless the Indemnifying Party disputes the
propriety of such Third Party Claim for indemnification against it under the
provisions of this Article VIII and delivers a written notice (“Dispute Notice”)
of such dispute and election not to indemnify within twenty (20) days of receipt
of written notice of such Third Party Claim (in which case, the provisions of
Section 9.14 shall govern the resolution of such disputed claim). If the
Indemnifying Party undertakes the defense of such Third Party Claim, the
Indemnifying Party shall use its commercially reasonable efforts to defend any
such Third Party Claim actively and in good faith to its conclusion, and the
Indemnified Party shall not 20 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur021.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE settle or agree to an
adjudication of such Third Party Claim. The Indemnified Party shall make fully
available to the Indemnifying Party and its representatives on a timely basis
all records and other materials required or requested by them and in the
possession or under the control of the Indemnified Party, for the use of the
Indemnifying Party and its representatives in defending any such Third Party
Claim, and shall in all other respects give full and prompt cooperation and
assistance in such defense. (b) If the Indemnifying Party timely delivers a
Dispute Notice to the Indemnified Party, then the Indemnified Party shall
undertake the defense of the Third-Party Claim, subject to its rights against
the Indemnifying Party under this Article VIII. In such event, the Indemnified
Party shall have the right to control the defense of the Third-Party Claim,
including the right to settle or compromise any such Third-Party Claim without
the consent of the Indemnifying Party, so long as such settlement includes a
full release of the Indemnifying Party and admits no Liability of the
Indemnifying Party. (c) Notwithstanding a Party’s responsibility for the defense
of a Third-Party Claim, the other Party shall have the right to participate, at
its own expense and with its own counsel, in the defense of a Third Party Claim,
and to the extent reasonably requested by the other Party, the Party having
responsibility for defense of the Third Party Claim (“Defending Party”) shall
consult with the other party from time to time on all material matters relating
to the defense of such Third Party Claim. The Defending Party shall promptly
provide the other Party with copies of all pleadings and material correspondence
relating to such Third-Party Claim. (d) Notwithstanding the foregoing, the
Indemnifying Party shall not (i) be entitled to control the defense of a
Third-Party Claim if (A) the Third-Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation, (B) the Third-Party Claim seeks an injunction or equitable relief
against the Indemnified Party, (C) an actual conflict of interest exists between
the Indemnified Party and the Indemnifying Party or (D) the Indemnifying Party
does not agree in writing to be fully responsible (with no reservation of
rights) for all Losses relating to the Third-Party Claim, and (ii) be entitled
to settle any Third-Party Claim if such settlement imposes any restriction or
Liability on the Indemnified Party other than the payment of money, for which
the Indemnifying Party will be responsible and will pay in full on the date of
settlement, and for which the Indemnified Party shall have no Liability. (e)
Notwithstanding anything to the contrary in this Section 8.3, to the extent that
any Third-Party Claim subject to indemnity hereunder is ultimately determined to
be the joint liability of the Indemnified Party and the Indemnifying Party, the
Indemnified Party’s recovery hereunder with respect to such Third Party Claim
shall be limited to the Indemnifying Party’s proportional liability of such
Third Party Claim. 8.4 Direct Claims Procedure. The following exclusive
procedure shall govern any and all indemnification claims against an
Indemnifying Party which may be brought pursuant to the provisions of this
Agreement: (a) The Indemnified Party shall give written notice to the
Indemnifying Party of all claims, other than Third Party Claims (the procedure
for which is set forth in Section 8.3), that could constitute a claim for
indemnification under this Article VIII within thirty (30) days of becoming
aware of such claim; provided, however, that a delay in giving such notice shall
relieve the Indemnifying Party only to the extent the Indemnifying Party suffers
irreparable prejudice from or as a result of such a delay. The written notice
shall specify, to the extent known by the Indemnified Party, (i) the factual
basis for such claim and, if applicable, the specific alleged violation of this
Agreement; (ii) the dollar amount of the claim and the basis therefor; and (iii)
copies of any underlying correspondence or communications from a third party or
otherwise with respect to the foundation of such claim; (b) With respect to
indemnification claims other than Third Party Claims (the procedure for which is
set forth in Section 8.3), following receipt of notice from the Indemnified
Party of a claim, the Indemnifying Party shall have twenty (20) days to make
such 21 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur022.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE investigation of the
claim as the Indemnifying Party deems necessary or desirable. For the purposes
of such investigation, the Indemnified Party shall fully and timely cooperate
with the Indemnifying Party and the Indemnified Party agrees (subject to the
Indemnifying Party executing a reasonable confidentiality agreement) to make
fully and timely available to the Indemnifying Party and/or its authorized
representatives the information relied upon by the Indemnified Party to
substantiate the claim, as well as any other information bearing thereon
reasonably requested by the Indemnifying Party. If the Indemnified Party and the
Indemnifying Party agree at or prior to the expiration of such twenty (20) day
investigation period (or any mutually agreed upon extension thereof)
(“Investigation Period”) to the validity and amount of such claim, then the
Indemnifying Party shall immediately pay, or cause to be paid, to the
Indemnified Party the full amount of the claim, subject to the limitations set
forth in Section 8.5. If the Indemnified Party and the Indemnifying Party do not
mutually agree on the validity and amount of such claim at or prior to the
expiration of such Investigation Period, then the Indemnified Party and the
Indemnifying Party shall agree to resolve such dispute pursuant to Section 8.4
and Section 9.14. 8.5 Time Limitations on Indemnity. Notwithstanding any other
provision of this Agreement: (a) No claim or action shall be brought under
Section 8.1 (a) or Section 8.2(a) after the expiration of the three (3) year
period immediately following the Closing Date (the “Claim Period”); provided,
however, the Claim Period shall not apply for any claims resulting from the
fraud or gross and willful misrepresentation of the other Party. (b) The
representations and warranties in this Agreement, the Schedules, the Exhibits
and any certificate delivered by any party to another party in connection with
this Agreement shall (i) survive for the periods set forth in Section 8.5(a) and
(ii) in no event be affected or deemed waived by reason of any knowledge or any
investigation, inquiry or examination made for or on behalf of any Indemnified
Party (including by any of its Representatives), by reason of (A) the fact that
the Indemnified Party or any of its Representatives knew or should have known
that any such representation or warranty is, was or might be inaccurate, or (B)
the Indemnified Party’s acceptance of any certificate or opinion hereunder, or
(C) the Indemnified Party’s waiver of any condition set forth herein. The Buyer
and Selling Companies acknowledge that indemnification hereunder with respect to
the breach of any covenant or agreement contained herein, including any breach
of any covenant or agreement in this Agreement, shall not be subject to any time
or other limitations (other than those imposed under any applicable statute of
limitations). (c) Solely for the purposes of determining the amount of Losses
arising out of any breach of any representation or warranty set forth in this
Agreement (and not whether any such representation or warranty has, in fact,
been breached), such representation or warranty shall be read as if all
qualifications as to materiality were deleted therefrom. (d) Except for Losses
resulting from fraud in which event there shall be no cap, an Indemnified
Parties’ right to recover hereunder shall not exceed $10,000,000.00 in the
aggregate (“Indemnification Limit”). (e) Except for Losses resulting from fraud
in which event there shall be no basket, the Selling Companies, ET CO and ET WY
shall not have any obligation to indemnify a Buyer Indemnified Party unless and
until Buyer Indemnified Parties have suffered Buyer Indemnified Losses, in the
aggregate, in excess of One Hundred Fifty Thousand Dollars ($150,000.00) (the
“Basket”), at which point the Selling Companies, ET CO or ET WY, as applicable,
shall indemnify such Buyer Indemnified Parties for amounts in excess of the
Basket, subject to the other limitations set forth herein. 22 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur023.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE 8.6 Net Liability;
Recovery from Third Parties. In computing the amount of any Indemnified Loss,
such Indemnified Loss shall be deemed to be net of any insurance proceeds,
indemnity, contribution or other similar payment paid by a third party and
actually received with respect thereto; provided, however, that in all cases the
timing of the receipt or realization of insurance proceeds, and the net present
value of the incremental premium costs which are incurred by the Indemnifying
Party and substantiated by the applicable insurance carrier in writing as having
been so incurred as a result of such claim, shall each be taken into account in
determining the amount of any reduction of the Indemnified Loss. 8.7 Adjustment
to Purchase Price. Any payment made by a Selling Company as an Indemnifying
Party pursuant to this Article VIII will constitute a dollar-for-dollar decrease
of the Purchase Price. For greater certainty, any such decrease of the Purchase
Price will be allocated among the Purchased Assets to which such payment can
reasonably be considered to relate or if such payment does not reasonably relate
to a particular asset(s), such decrease will be allocated to goodwill. 8.8
Exclusive Remedy. The remedies set forth in this Article VIII shall be the
exclusive remedy of the Parties following the Closing for any Losses arising out
of any breach of the representations, warranties, covenants or agreements of the
Parties contained in this Agreement, provided that nothing in this Article VIII
will limit any Party’s right to any remedy based on fraud or intentional
misconduct or any right to specific performance or other injunctive remedy.
ARTICLE IX MISCELLANEOUS 9.1 Publicity. The Purchase Price shall be considered
Buyer Confidential Information and neither Selling Companies nor their
respective shareholders, officers, Board, members, managers or employees shall
disclose the Purchase Price. The Parties may issue a joint press release. If the
Parties desire to issue individual press releases, the Parties will work
together to agree on appropriate language that is positive and agreeable to both
Parties. 9.2 Notices. All notices required or permitted to be given hereunder
shall be in writing and may be delivered by personal delivery, by overnight
national courier, or by United States mail. If personally delivered, such notice
shall be deemed delivered upon actual receipt. Notices delivered by mail shall
be deemed given five (5) Business Days after being deposited in the United
States mail, postage prepaid, and registered or certified mail, return receipt
requested. If delivered by overnight courier, such notice shall be deemed
delivered upon receipt. Any notices by PDF, email or other electronic means of
delivery, shall be deemed given on the next Business Day after transmission;
provided, however, (i) sender shall bear the burden of proof of delivery and
(ii) such notice shall only be effective if such notice is also delivered by one
of the other methods set forth above on or before two (2) Business Days after
its delivery by PDF, email or other electronic means of delivery. All notices
shall be addressed as follows: (a) If to Selling Companies, ET CO or ET WY,
Dwyer or Willis: ET Investments, LLC 10851 S. Crossroads Drive, Suite E Parker,
Colorado 80134 Attn: General Counsel Email: Martelon-Evans, Meghan
mmartelon@etinv.com 23 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur024.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE (b) If to the Buyer:
Stewart Title Company 1360 Post Oak Blvd., Suite 100, MC#14-1 Houston, Texas
77056 Attn: General Counsel - STC Email: cmadole@stewart.com and/or to such
other respective addresses and/or addressees as may be designated by notice
given in accordance with the provisions of this Section. 9.3 Fees and Expenses.
Except as provided in this Agreement, Selling Companies on the one hand, and the
Buyer on the other hand, shall each bear and pay for all of their own costs,
fees and expenses (including, without limitation, legal, accounting, investment
banking, broker’s, finder’s and other professional or advisory fees and
expenses) incurred or to be incurred by it, in each case, in negotiating and
preparing this Agreement and the other Transaction Documents and in closing and
carrying out the transactions contemplated hereby and thereby. 9.4 Entire
Agreement. This Agreement and the other Transaction Documents constitute the
entire agreement between the parties and shall be binding upon and inure to the
benefit of the Parties hereto and their respective legal representatives,
successors and permitted assigns. Any amendments, or alternative or
supplementary provisions to this Agreement, must be made in writing and duly
executed by Selling Companies and Buyer. That certain Letter of Intent, dated as
of March 6, 2020, by and between Stewart Title Company and ET Investments, LLC
is terminated in its entirety. The Break-Up Agreement is not subject to any
merger clause into this Agreement and shall be governed by its own terms. 9.5
Non-Waiver. The failure in any one or more instances of a Party to insist upon
performance of any of the terms, covenants or conditions of this Agreement to
exercise any right or privilege in this Agreement conferred, or the waiver by
said Party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred. No waiver shall be effective unless it is in writing and duly executed
by an authorized representative of the waiving Party. 9.6 Counterparts; PDF
Signatures. This Agreement may be executed in multiple separate counterparts,
each of which shall be deemed to be an original, and all such separate
counterparts shall constitute but one instrument. Signatures of the Parties
transmitted by facsimile, portable document format (“.pdf”) or other electronic
means shall be deemed to be their original signatures for all legal and other
purposes. 9.7 Severability. The invalidity of any provision of this Agreement or
portion of a provision shall not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision. 9.8
Benefit. Nothing in this Agreement, express or implied, shall confer on any
person other than the Parties hereto, and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, including, without limitation, third party beneficiary
rights. 9.9 No Assignment. No Party may assign, whether voluntarily or by
operation of Law, or delegate this Agreement without the prior written consent
of the other Party. Except as set forth in the 24 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur025.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE preceding sentences,
any purported assignment or delegation of this Agreement, in whole or in part,
without the prior written consent of the non-assigning Party shall be void and
of no effect. 9.10 Amendments. This Agreement shall not be modified or amended
except pursuant to an instrument in writing executed and delivered on behalf of
each of the Buyer and Selling Companies. 9.11 Headings. The headings contained
in this Agreement are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement. 9.12 Schedules and Exhibits. The
Schedules and exhibits referred to in this Agreement shall be construed with and
as an integral part of this Agreement to the same extent as if set forth
verbatim herein. 9.13 Interpretation. All definitions in this Agreement shall
apply equally to both the singular and plural forms of the terms defined.
Wherever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine and neuter forms. As used in this
Agreement, the words “include,” “includes,” and “including” shall be deemed to
be followed by the phrase “without limitation”. As used in this Agreement, the
terms “herein,” “hereof,” and “hereunder” shall refer to this Agreement in its
entirety. Any references in this Agreement to “Sections” or “Articles” shall,
unless otherwise specified, refer to Sections or Articles, respectively, of this
Agreement. Where something is defined in the singular, the plural of the defined
term shall be taken to mean two or more of those things which are within the
definition; and where something is defined in the plural or collectively, the
singular of the defined term shall be taken to mean any one of those things
which fall within the definition. 9.14 Governing Law; Dispute Resolution. (a)
The terms and conditions of this Agreement shall be governed, construed,
interpreted and enforced in accordance with the respective domestic laws of the
State of Delaware, without regard to conflicts of law principles. (b)
Notwithstanding anything to the contrary in this Section 9.14, the Buyer,
Selling Companies and their respective Affiliates agree that they will attempt
to settle any dispute, controversy or claim arising out of or relating to this
Agreement (each, a “Claim”) through good faith negotiations between senior
management of the Buyer and Selling Companies with authority to resolve such
matter. If the Claim cannot be resolved by such good faith negotiations between
senior management of the Buyer and Selling Companies within thirty (30) Business
Days of the delivery of notification of such Claim, the Buyer and Selling
Companies agree that such Claim may be litigated or resolved by any other means
agreed to by the Parties or available under applicable Law. The Parties
acknowledge that with respect to any claim, jurisdiction shall be proper in any
state and federal court in the jurisdiction in which the Party against whom a
Claim is made has its principal office located. 9.15 No Strict Construction.
Each of the Parties confirms that it has reviewed, negotiated and adopted this
Agreement as the joint agreement and understanding of the Parties, and the
language used in this Agreement shall be deemed to be the language chosen by the
Parties thereto to express their mutual intent, and no rule of strict
construction shall be applied against any person. [Signature Page Follows] 25 |
P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur026.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE IN WITNESS WHEREOF,
the Parties have executed this Asset Purchase Agreement effective as of the
Effective Date. BUYER: STEWART TITLE COMPANY By: Name: Fred Eppinger Title:
Chief Executive Officer ET CO: ET INVESTMENTS, LLC, a COLORADO LIMITED LIABILITY
COMPANY, on behalf of itself and as Manager for Unified Title Company, LLC,
Unified Title Company of Northern Colorado, LLC, Legacy Title Group, LLC, Empire
West Title Agency, LLC, Empire Title of Colorado Springs, LLC, Colorado Escrow
and Title Services, LLC, El Paso Title Plant, LLC, Western Title Company, LLC,
Western Exchange Services, LLC, and ET Production Services, LLC By: Name: John
P. Dwyer, Jr. Its: Chief Executive Officer ET WY: ET INVESTMENTS, LLC, a WYOMING
LIMITED LIABILITY COMPANY, By: Name: John P. Dwyer, Jr. Its: Chief Executive
Officer John P. Dwyer Jr. and Bryan R. Willis individually With respect to only
Section 5.8(b) ________________________________ John P. Dwyer, Jr.
________________________________ Bryan R. Willis



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur027.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE EXHIBIT B For
purposes of the Agreement, the following terms shall have the following
meanings: “Affiliate” means with respect to any Person, any Person which
directly or indirectly, Controls, is Controlled by, or is under common Control
with, such Person. “Agreement” has the meaning set forth in the first paragraph
of this Agreement. “Applicable Date” means July 1, 2020. “Applicable Plan” means
any Plan in which any current or former Representative of Selling Companies or
any ERISA Affiliate of Selling Companies participates, or which covers or
provides any benefits to any such Representative of Selling Companies or any
ERISA Affiliate of Selling Companies, and (a) to which Selling Companies or any
ERISA Affiliate of Selling Companies is a party or is bound, or (b) with respect
to which Selling Companies or any ERISA Affiliate of Selling Companies is
required to make payments or contributions. “Assigned Leases” has the meaning
set forth in Section 1.1(l). “Assignment and Assumption Agreement” has the
meaning set forth in Section 2.8(a). “Assignment and Assumption of Lease” has
the meaning set forth in Section 2.8(c). “Assumed Contracts” has the meaning set
forth in Section 1.1(f). “Assumed Liabilities” has the meaning set forth in
Section 1.3(a). “Authorizations” means all filings or registrations with,
notices to, and permits, orders, consents, authorizations, waivers, licenses,
orders, franchises, certifications and approvals of, third parties, including
all Governmental Authorities. “Bill of Sale” has the meaning set forth in
Section 2.8(b). “Business” has the meaning set forth in the Recitals. “Business
Day” means any day other than (a) Saturday or Sunday, or (b) any other day on
which banks in Alaska are permitted or required to be closed. “Buyer” has the
meaning set forth in the first paragraph of this Agreement. “Buyer Indemnified
Losses” has the meaning set forth in Section 8.1 “Buyer Indemnified Parties” has
the meaning set forth in Section 8.1. “Change in Control Payment” means any
change in control, severance, stay bonus, success or other payment triggered by
the transactions contemplated by this Agreement. “Claim Period” has the meaning
set forth in Section 8.5(a) 2 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur028.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE “Closed Files” has
the meaning set forth in Section 1.1(h). “Closing” has the meaning set forth in
Section 2.4. “Code” means the United States Internal Revenue Code of 1986, as
amended. “Contract” means, with respect to any Person, any written or oral
agreement, contract, Lease, license, instrument, deed, power of attorney,
purchase order, release, or other legally binding promise or undertaking of any
nature to which such Person is a party or by which its properties or assets may
be legally bound, in each case, together with all amendments, extensions,
renewals, modifications, alterations, guaranties and other changes thereto.
“Contract(s) Requiring Consent” has the meaning set forth in Section 5.12(b).
“Control” (including with correlative meaning, controlled by and under common
control with) shall mean, with respect to any party, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such party, whether through the ownership of voting securities, by
contract or otherwise. “Closing Date” has the meaning set forth in Section 2.4.
“Defending Party” has the meaning set forth in Section 8.3(c). “Dispute Notice”
has the meaning set forth in Section 8.3(a). “Effective Date” has the meaning
set forth in the first paragraph of this Agreement. “Employee Personal Data”
shall mean all information relating to a Transferred Employee that is an
identified or identifiable natural person that (i) is obtained by the Buyer from
the Selling Companies or any of their respective Affiliates or Representatives,
(ii) is processed by the Buyer on behalf of the Selling Companies or any of
their respective Affiliates, (iii) pertains to the Transferred Employees, or
(iv) is created by the Buyer based on (i), (ii), or (iii) above. “Employment
Agreements” has the meaning set forth in Section 5.8(a). “Environmental, Health
and Safety Requirements” means Laws and Authorizations concerning public and
employer health and safety, pollution, or protection or restoration of the
environment or natural resources (including, without limitation, those related
to water, air and soil). “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended. “ERISA Affiliate” means any Person that is included in
a controlled group of companies within which Selling Companies is also included,
as provided in Section 414(b) of the Code; or which is a trade or business under
common control with Selling Companies, as provided in Section 414(c) of the
Code; or which constitutes a member of an affiliated service group within which
Selling Companies is also included, as provided in Section 414(m) of the Code;
or which is required to be aggregated with Selling Companies to regulations
issued under Section 414(o) of the Code. “Escrow Accounts” has the meaning set
forth in Section1.1(j). “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder, as the
same may be amended from time to time. 3 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur029.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE “Excluded Assets” has
the meaning set forth in Section 1.2. “Financial Information” has the meaning
set forth in Section 3.5(a). “GAAP” means U.S. generally accepted accounting
principles applied on a consistent basis from period to period. “Governmental
Authority” means any government or any governmental, regulatory or political
body, instrumentality, division, subdivision, department, agency or authority or
any court, arbitrator or mediator (public or private), in each case, whether
foreign, federal, state, provincial or local. “Hazardous Substance” means any
material or substance defined or regulated as a hazardous substance, hazardous
material, toxic material, pollutant, contaminant or hazardous waste or similar
substances, material or waste under any Environmental, Health and Safety
Requirement. “IRS” means the U.S. Internal Revenue Service. “Indebtedness”
means, with respect to any Person, all Liabilities in respect of: (a) borrowed
money; (b) indebtedness evidenced by bonds, notes, debentures, or similar debt
instruments; (c) capitalized lease obligations; (d) the deferred purchase price
of assets, services or securities (other than ordinary trade accounts payable);
(e) conditional sale or other title retention agreements; (f) all phantom stock
obligations or deferred compensation obligations; (g) the factoring or
discounting of accounts receivable; (h) swap or hedging agreements or
arrangements; (i) reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers’ acceptances, bank overdrafts, surety
bonds, other financial guarantees and interest rate protection agreements
(without duplication of other indebtedness supported or guaranteed thereby); (j)
any change in control Payment; (k) interest, premium, penalties and other
amounts owing in respect of the items described in the foregoing clauses (a)
through (j) after giving effect to the Closing; and (l) all items of the types
referred to in clauses (a) through (k) guaranteed in any manner by such Person,
whether or not any of the foregoing would appear on a consolidated balance sheet
prepared in accordance with GAAP. “Indemnified Party” as used in this Agreement
shall mean a party hereto who is entitled to indemnification from an
Indemnifying Party hereto pursuant to Article VIII. “Indemnifying Party” as used
in this Agreement shall mean a party hereto who is required to provide
indemnification to an Indemnified Party hereto pursuant to Article VIII.
“Insurance Department” means, in any jurisdiction, the Governmental Authority
primarily charged with the regulation of the business of insurance in such
jurisdiction. “Insurance Regulatory Agreements and Judgments” means all written
agreements, consent agreements, memorandums of understanding, commitment
letters, orders, stipulations, decrees, awards or judgments entered into between
the Selling Companies or any of Selling Companies’ employees and any applicable
Insurance Department or issued by any applicable Insurance Department with
respect to the Business or any of the Selling Companies’ employees that
materially restrict the operations of the Business or any of the employees and
remain in effect (collectively, “Insurance Regulatory Agreements and
Judgments”). “Investigation Period” has the meaning set forth in Section 8.4.
“Key Employees” has the meaning as set forth in Section 5.8(a). 4 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur030.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE “Knowledge” means (i)
the actual knowledge or (ii) knowledge, after due inquiry a prudent individual
would reasonably be expected to discover or become aware of in the course of
conducting a reasonable investigation concerning the matter. Knowledge, when
used in the phrases “to the Knowledge of Sellers” or “to Sellers’ Knowledge”
(and similar words or phrases) means the actual knowledge of John P. Dwyer, Jr.
and/or Brian R. Willis as executive officers of Sellers. “Law” means any
federal, state, provincial, local, municipal, foreign, international or
multinational constitution, law, ordinance, by-law, principle of common law,
regulation, rule, statute, or treaty, ruling, order, judgment, injunction,
award, decree, or other requirement. “Lease” means any lease or rental contract,
license, right to use or installment and conditional sale agreement and any
other contract pertaining to the leasing or use of any real property or personal
property, in each case, together with all amendments, extensions, renewals,
modifications, alterations, guaranties and other changes thereto. “Leased Real
Property” means all Real Property leased under the Assigned Leases, including
all of the Selling Companies’ interest in any fixtures and improvements
attaching thereto or thereunto belonging. “Legal Proceeding” means any claim,
action, suit, litigation, arbitration, mediation, hearing, proceeding or
investigation, whether civil, criminal, judicial or investigative, formal or
informal, public or private, commenced, brought, conducted or heard by or before
any Governmental Authority, judicial authority or arbitral panel. “Liability”
means any direct or indirect Indebtedness, guaranty, endorsement, liability or
obligation, known or unknown, absolute or contingent, secured or unsecured,
matured or unmatured, or determined or determinable, regardless of whether the
same is required to be accrued on the financial statements of a Person. “Lien”
means any charge, claim, community property interest, equitable interest, lien,
option, pledge, security interest, mortgage, encumbrance, right of way,
easement, encroachment, servitude, right of first option, right of first
refusal, right of last refusal or similar restriction, including, any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income, or exercise of any other attribute of Ownership.
“Loss” means any and all Liabilities, judgments, awards, penalties, fines,
sanctions, deficiencies, assessments, interest, losses, costs, damages
(including special, exemplary, consequential, indirect or punitive damages, lost
profits, lost revenues or lost opportunities), and fees and expenses (including
reasonable attorneys’ fees and expenses). Material Adverse Change (“MAC”) means
any change, effect, condition, factor or circumstance that is, or is reasonably
likely to be, materially adverse to the Businesses in the aggregate, results of
operations, condition (financial or otherwise), facilities, assets or
Liabilities of Selling Companies taken as a whole; “New Plans” has the meaning
set forth in Section 5.7(b). “OFAC” means the U.S. Department of the Treasury’s
Office of Foreign Assets Control. “Ordinary Course of Business” means, in
respect of any Person, the ordinary course of such Person’s business, as
conducted by any such Person in accordance with past practice and in good faith.
5 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur031.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE “Organizational
Documents” means (a) with respect to a corporation, the certificate or articles
of incorporation and bylaws; (b) with respect to a limited liability company,
the certificate or articles of organization and operating agreement; (c) with
respect to a limited partnership, the certificate of formation and partnership
agreement; (d) with respect to any other entity, any charter or similar document
adopted or filed in connection with the creation, formation or organization of
such entity; and (e) any amendment to any of the foregoing. “Parties” means
Buyer, Selling Companies, ET CO, ET WY, Dwyer and Willis. “Payables” has the
meaning set forth in Section 1.3(a)(i). “Permitted Lien” means as of any
relevant time: (i) Liens for Taxes or governmental assessments, charges or
claims, the payment of which is not yet due; and (ii) statutory Liens of
landlords, warehousemen, mechanics, materialmen and other similar Persons
incurred in the Ordinary Course of Business for sums not yet delinquent;
provided, however, that no Lien shall be a Permitted Lien if it interferes with
or adversely affects, individually or in the aggregate, the value, marketability
or use of any Purchased Asset. “Person” means any individual, corporation,
partnership, limited liability company, joint venture, trust or unincorporated
organization or any government or any agency or political subdivision thereof.
“Personal Information” means any information (i) that can be used to distinguish
or trace an individual’s identity, (ii) which is linked or linkable to a
specific identified or identifiable natural person and which does not meet the
definition of de-identified as defined by the Health Insurance Portability and
Accountability Act of 1996, (iii) that is collected by Selling Companies, and
(iv) which Selling Companies is required to keep confidential under applicable
Law. “Plans” means (a) all employee benefit plans as defined in Section 3(3) of
ERISA, (b) all other pension, retirement, group insurance, severance pay,
deferred compensation, excess or supplemental benefit, vacation, stock, stock
option, equity-based compensation, phantom stock, material fringe benefit and
incentive plans, Contracts, schemes, programs, funds, commitments, or
arrangements of any kind, and (c) all other material plans, Contracts, schemes,
programs, funds, commitments, or arrangements providing benefits in the form of
money, services, property, or other benefits, whether formal or informal,
qualified or nonqualified, funded or unfunded, and including any that have been
frozen or terminated, to Representatives. “Privacy Laws” means any applicable
laws, statutes, rules, regulations, codes, orders, decrees, and rulings
thereunder of any federal, state, regional, county, city, municipal or local
government of the United States that apply to Personal Information. “Proprietary
Rights” means all of the following, whether or not registered: (a) patents,
patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (b) trademarks, service
marks, trade dress, trade names and corporate names and registrations, renewals
and applications for registration thereof; (c) copyrights and renewals and
applications for registrations thereof; (d) computer software; (e) trade
secrets; and (f) domain names. “Purchase Price” has the meaning set forth in
Section 2.1. “Purchased Assets” has the meaning set forth in Section 1.1. “Real
Property” means (a) Land; (b) all air, water, mineral, riparian and littoral
rights, easements, hereditaments, appurtenances, development and all division
rights, land division and split rights related to 6 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur032.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE the Land, or
otherwise, and other real estate interests belonging to, associated with or
appurtenant to the Land; and (c) all improvements, buildings and fixtures
located on the Land, and all other on-site structures, systems, and utilities
associated with or utilized in connection with the Land. “Representative” means,
with respect to any Person, any stockholder, other equity owner, director,
manager, officer, principal, attorney, employee, agent, representative,
consultant, independent contractor, or accountant of such Person. “Retained
Liabilities” has the meaning set forth in Section 1.3(b). “Schedules” means the
Schedules referred to in this Agreement. “Sellers” has the meaning set forth in
the first paragraph of this Agreement. “Sellers Indemnified Losses” has the
meaning set forth in Section 8.2. “Seller Indemnified Parties” has the meaning
set forth in Section 8.2. “Tax” means any and all federal, state, provincial,
local and foreign gross receipts, income, profits, sales, use and occupation,
and value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, escheats, employment, social security, excise and real and personal
property taxes, or any substitutes therefor, or other tax of any kind
whatsoever, whether computed on a separate, consolidated, unitary, combined or
any other basis and shall include (i) all interest, penalties and additions
imposed with respect to such amounts, and (ii) any liability for such amounts as
a result of being a member of a consolidated, combined, unitary or affiliated
group or of a contractual obligation to indemnify any other person or any
obligation to indemnify or otherwise succeed to the Tax liability of any other
person. “Tax Return” means any return, declaration, certification, schedule,
report, claim for refund, or information return or statement filed (or required
to be filed) in connection with any Tax. “Third Party Claim” as used in this
Agreement shall mean any claim of indemnification pursuant to any Legal
Proceeding which is asserted or threatened by a party (including, without
limitation, any Governmental Authority), other than the parties hereto, their
Affiliates or their successors and permitted assigns, against any Indemnified
Party or to which any Indemnified Party is subject. “Title Claim” means any
claim under or with respect to any title insurance policy or binder or
guaranteed certificate of title, search, abstract of title or similar item
produced by the Selling Companies, or any settlement, escrow and closing
services performed by the Selling Companies in the operation of the Businesses.
“Transaction Documents” means, collectively, this Agreement and the other
agreements and documents referenced in Sections 2.8 and 2.9. “Transaction
Expenses” means the aggregate amount payable by the Selling Companies (a) to any
professional advisors in connection with the transactions contemplated by this
Agreement, including accountant fees, paying agent fees, attorney fees and
broker fees, or (b) with respect to any other out-of- pocket expenses incurred
in connection with the transactions contemplated by this Agreement. “Transferred
Employees” has the meaning set forth in Section 5.7(a). “Transition Services
Agreement” has the meaning set forth in Sections 2.8(k). 7 | P a g e



--------------------------------------------------------------------------------



 
[etinvestmentsllcassetpur033.jpg]
DocuSign Envelope ID: 70C8F090-AD7D-4389-882C-37454BD442AE “Unassigned Contract”
has the meaning set forth in Section 5.12(b). “Work in Progress” has the meaning
set forth in Section 1.1(a). “Working Capital” has the meaning set forth in
Section 2.5(a). 8 | P a g e



--------------------------------------------------------------------------------



 